UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1716


JEAN PAUL ANYAH,

                    Petitioner,

             v.

MERRICK B. GARLAND, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: February 22, 2021                                      Decided: March 18, 2021


Before MOTZ, HARRIS, and QUATTLEBAUM, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Danielle Beach-Oswald, BEACH-OSWALD IMMIGRATION LAW ASSOCIATES, PC,
Washington, D.C., for Petitioner. Jeffrey Bossert Clark, Acting Assistant Attorney
General, Jessica A. Dawgert, Senior Litigation Counsel, Giovanni B. Di Maggio, Office of
Immigration Litigation, Civil Division, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jean Paul Anyah, a native and citizen of Cameroon, petitions for review of an order

of the Board of Immigration Appeals (Board) dismissing his appeal from the immigration

judge’s decision denying his applications for asylum, withholding of removal, and

protection under the Convention Against Torture. We have thoroughly reviewed the

record, including the transcript of Anyah’s merits hearing and all supporting evidence. We

conclude that the record evidence does not compel a ruling contrary to any of the

administrative factual findings, see 8 U.S.C. § 1252(b)(4)(B), and that substantial evidence

supports the denial of relief, see INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992).

Accordingly, we deny the petition for review for the reasons stated by the Board. In re

Anyah, (B.I.A. June 5, 2020). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                      PETITION DENIED




                                             2